DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 4 APR 2022.
Priority
Applicant's claim for the benefit of a prior-filed application PCT/JP2018/003799 filed 5 FEB 2018 under35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the foreign patent application JP 2017-019883 filed 6 FEB 2017 has been filed in the application. An English translation of the foreign patent application JP 2017-019883 has not been filed in the application.
Information Disclosure Statement
The information disclosure statement filed 29 OCT 2019 and 15 DEC 2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
A plurality of NPL citation(s) have been lined through for being defective for one or more of these requirements.
The listing of references in the specification (filed 3 JAN 2022; pp. 3¶1, 10,¶2, 12 final ¶, 28¶1, 31¶1, 33¶4, 40¶1, 51¶2, 54¶1) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) filed on filed 29 OCT 2019, 15 DEC 2021, and 29 APR 2021  have been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action.
Applicant’s Election and Amendments
Applicant’s election without traverse of Group I, claims 1, 3, 5-10, 12, 15-17, and 19,  drawn to a product comprising a TCR comprising alpha and beta, variable and constant regions, comprising from item i): SEQ ID NO:s 1-3 and 19, and from item ii): SEQ ID NO:s 7-9 and 21, in the reply filed on 4 APR 2022, is acknowledged. Upon further search and consideration the restriction is withdrawn in regard to SEQ ID NO:s 4-6 and 20 and in regard to SEQ ID NO:s 10-12 and 22. 
Claim Status
Claims 1-20 are pending. Claims 1-6, 8, 11-13, 15, and 17-20 are amended. Claims 2, 4, 11, 13-14, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Claims 1, 3, 5-10, 12, 15-17, and 19 are under examination.
Objection to the Specification
The disclosure is objected to because of the following informalities:
The abstract of the disclosure is objected to because it is in excess of 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code; see p. 12 ¶4. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Examiner Initiated Interview
An Examiner-initiated telephonic interview was conducted with Applicant’s representative, Tonya D’Souza, Registration No: 56,948 at (617) 449-6554 and Primary Examiner Kevin Hill on 12 MAY 2022 to discuss proposed amendments to the claims to place the application in condition for allowance. The allowable subject matter was conveyed to Ms. D’Souza. The need to submit an amended Abstract was also conveyed. Applicants declined Examiner’s proposed amendments and requested mailing of a Non-final Office action in a return call received on 16 MAY 2022. 
Allowable Subject Matter
Claims 1, 3, 5-7, and 12 are allowed. The following is a statement of reasons for the indication of allowable subject matter: 
In regard to the engineered TCR V alpha and V beta chains and their corresponding CDRs and instant SEQ ID NO:s recited in claims 1 and 3:
SEQ ID NO: 19 (132 amino acids) comprises SEQ ID NO:s 1 (residues 47-52), 2 (residues 70-76), and 3 (residues 110-122).
SEQ ID NO: 20 (129 amino acids) comprises SEQ ID NO:s 4 (residues 45-49), 5 (residues 67-73), and 6 (residues 107-119).
SEQ ID NO: 21 (134 amino acids) comprises SEQ ID NO:s 7 (residues 46-50), 8 (residues 68-73), and 9 (residues 110-125).
SEQ ID NO: 22 (133 amino acids) comprises SEQ ID NO:s 10 (residues 46-50), 11 (residues 68-73), and 12 (residues 110-124).
The closest prior art in regard to the Vα region comprising CDRs 1-3 (SEQ ID NO: 1, 2, and 3) is found in WALSENG (WO2013057586A1; Publ. 25 APR 2013) teaches SEQ ID NO: 76 which shares 92% identity with SEQ ID NO: 19 and differs in 7 of the 13 residues in the CDR3 domain (highlighted below) and 4 additional residues in the C-terminal sequence (see IFW sequence search file .rag Result 53).

    PNG
    media_image1.png
    299
    735
    media_image1.png
    Greyscale

The closest prior art in regard to the Vα region comprising CDRs 1-3 (SEQ ID NO: 4, 5, and 6) is found in KITCHEN (US9228007B1; Publ. 5 JAN 2016). KITCHEN teaches SEQ ID NO: 11 which shares 91.8% identity with SEQ ID NO: 20 and differs in 6 of the 13 residues in the CDR3 domain (highlighted below) and 3 additional residues in the C-terminal sequence (see IFW sequence search file .rag Result 4).

    PNG
    media_image2.png
    302
    726
    media_image2.png
    Greyscale

The closest prior art in regard to the Vβ region comprising CDRs 1-3 (SEQ ID NO: 7, 8, and 9) is found in Giegerich, et al. (European Journal of Immunology; 1992 Mar;22(3):753-8; Fig. 2, p. 755). Giegerich teaches a TCR Vβ sequence (Ck4b) that shares 94.6% identity with SEQ ID NO: 21 and differs in 6 of the 16 residues of the CDR3 domain (highlighted below; see IFW sequence search file .rpr Result 1).

    PNG
    media_image3.png
    654
    836
    media_image3.png
    Greyscale

The closest prior art in regard to the Vβ region comprising CDRs 1-3 (SEQ ID NO: 10, 11, and 12) is found in SISSONS (WO2018067618A1; effectively filed on 3 OCT 2016). SISSONS teaches SEQ ID NO: 716 which shares 96.3% identity with SEQ ID NO: 22 and differs in 4 of the 15 residues in the CDR3 domain (highlighted below; see IFW sequence search file .rag Result 8).

    PNG
    media_image4.png
    301
    728
    media_image4.png
    Greyscale

The closest prior art in regard to the Cα and Cβ regions of the instant TCR alpha and beta chains (SEQ ID NO:s 25 and 26; claim 5) is found in SCHMITT (US20160083449A1; Publ. 24 MAR 2016; US10538572B2). SCHMITT teaches a TCR alpha chain of SEQ ID NO: 61 that shares 100% identity to SEQ ID NO: 25 and a TCR beta chain of SEQ ID NO: 10 that shares 100% identity with SEQ ID NO: 26 (see IFW sequence search files .rapbm, Results 3 and 5, respectively). 
Thus, the closest prior art teaches engineered TCRs comprising Vα chains comprising a CDR1 and a CDR2 comprising SEQ ID NO: 1 and 2, respectively, and SEQ ID NO: 4 and 5, respectively, but does not teach or fairly suggest a CDR3 comprising SEQ ID NO: 3 (CAERRSSASKIIF) or SEQ ID NO: 6 (CAGRYSSASKIIF). The closest prior art teaches engineered TCRs comprising Vβ chains comprising a CDR1 and a CDR2 comprising SEQ ID NO: 7 and 8, respectively, and SEQ ID NO: 10 and 11, respectively, but does not teach or fairly suggest a CDR3 comprising SEQ ID NO: 9 (CASQQSSGVAIHEQYF) or SEQ ID NO: 12 (CASSVGGGAPNEQFF). As the instant application requires all six elements of CDRs 1-3 of both the alpha and beta chains to comprise the recited SEQ ID NO:s, and because SEQ ID NO:s corresponding to the CDR3 domains of the alpha and beta chains of claim 1 are not taught or fairly suggested by the closest prior art, claim 1 is in condition for allowance.
Dependent claims 3, 5-7, and 12 include all the limitations of claim 1 (and/or 6) which is/are allowable, and are therefore, also allowed. Claim 15 is objected to as being dependent upon a rejected base claim, claim 8, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 1) and any intervening claims.
Rejoinder
Claims 1, 3, 5-7, and 12 are allowed. The restriction requirement between groups I, III and IV, as set forth in the Office action mailed on 7 FEB 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 11, 13-14, and 20 directed to previously non-elected groups are no longer withdrawn from consideration because the claim(s) require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Claims 8-10 and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 8 recites “A cell comprising the nucleic acid according to claim 6.” A cell may comprise cells present in a human organism and inseparable from the human organism. Instant claim 18 discloses that applicants foresee administration of the cells to a mammal and that said mammal, in some embodiments, is a human (see, for example, [0046], [0084]), and thus, the scope of claim 8 and its dependent claims (claims 9-10) are directed to an invention that would be inseparable from cells within a human organism upon administration to a human and thus inseparable from the human organism itself. Congress has excluded claims directed to or encompassing a human organism from eligibility, as such human organisms are nonstatutory subject matter. See The Leahy-Smith America Invents Act (AIA ), Pub. L. 112-29, sec. 33(a), 125 Stat. 284 (September 16, 2011). See MPEP § 2105(III).
Correction is required. The claim may be amended, for example, to recite “An isolated cell comprising the nucleic acid according to claim 6.” (emphasis added).
Claims 9 and 10 are rejected under 35 U.S.C. 101 because they are dependent claims that do not overcome by further limitations the deficiencies of the rejected claim (claim 8) from which they depend. 
Claims 9 and 10 are further rejected on the same grounds as claim 8, that is, for reciting a cell according to claim 8 which can and may be administered to a human subject as per the disclosure (citations provided above), thus rendering said cells administered to said human indistinguishable from said human. Correction is required. Claims 9 and 10 may also be amended to recite “the isolated cell according to claim 8”… .
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because although the claim appears to be directed to a method of use it does not recite any method steps. The claim merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). See MPEP §2173.05(q). 
Furthermore, the claim embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. See MPEP §2173.05(p). 
In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid."
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16, 19, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claim 16 recites an intended use for “the medicament according to claim 15” … “in the prevention or the treatment of cancer.” Recitation of an intended use of a medicament does not further limit the structural elements of the base claims 1, 6, 8, and 15.  Claim 19 recites an intended use for “the cell according to claim 8” … “in the prevention or the treatment of cancer.” Recitation of an intended use of a cell does not further limit the structural elements of the base claims 1, 6, and 8. Claim 20 recites an intended use of “the cell according to claim 8 in the manufacture of a preventive agent or therapeutic agent for cancer.” Recitation of an intended use of a cell does not further limit the structural elements of the base claims 1, 6, and 8.	
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the recited structure is capable of performing the intended use, then the functional property is inherent to the structure. The phrases "for use" (claims 16 and 19) and “use of” (claim 20) are intended use limitations, which do not contain any further structural limitations with respect to claimed functional properties (e.g. preventing or treating cancer) (see MPEP §2114).
Either these are inherent properties of (that naturally flows from) the cell of claim 8 or the medicament of claim 15 or they are not. To the extent they are inherent properties of (that naturally flows from) the product/structure of the claims on which claims 16, 19 and 20 depend, then the claims 16, 19, and 20 fail to further limit the claims on which they depend, claims 15, 8, and 8, respectively. Even if such phrases as “for use” and “use of” did hold patentable weight, the phrase(s) would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to 'functional limitations' whereby one of ordinary skill in the art would essentially need to 'guess' what additional elements must occur in the claim, in addition to the positively-recited structure, in order to result in the prevention or treatment of cancer.  
In anticipation of applicant' s response the examiner would like to bring to the applicant's attention, MPEP 608.01(m): When two claims in an application comply with the requirements of 35 U.S.C. 112(d) but are duplicates, or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other claim under 37 CFR 1.75 as being a substantial duplicate of the allowed claim. Note however, that court decisions have confirmed applicant' s right to restate (i.e., by plural claiming) the invention in a reasonable number of ways. Indeed, a mere difference in scope between claims has been held to be enough. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14, 16-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 13 recites the phrase “optionally.” The phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 14 is rejected under 35 U.S.C. 112(b) because it is a dependent claim that do not overcome by further limitations the deficiencies of the rejected claim (claim 13) from which it depends.
Appropriate correction is required. Applicant may, for instance, strike out “optionally” in claim 13 and amend (O) to (3).
Claim 16 recites “the medicament according to claim 15 for use in the prevention or treatment of cancer.” A recitation of the intended use of the claimed invention must result in a structural difference in order to further limit the claim upon which it depends and to patentably distinguish the claimed invention from the prior art. The phrase “for use in the prevention or treatment of cancer" is an intended use limitation, which does not contain any further structural limitations with respect to claimed properties of prevention or treatment of cancer (see MPEP §2114). If the recited structure of claim 15 is capable of performing the intended use, then it is an inherent property, and claim 16 fails to further limit claim 15. If it is not an inherent property of the medicament of claim 15, then claim 16 is indefinite in regard to any additional structure necessary other than the medicament of claim 15 itself in order to achieve the functional limitation recited. Stated another way, claim 16 is indefinite in regard to any additional element implied by "for use" which may denote something other than the medicament itself is necessary for the prevention or treatment of cancer. Thus, claim 16 is an intended use claim that is indefinite in regard to any additional structural element other than the structural limitations of claim 15 on which it depends for said use.
Claim 17 recites a killing agent for a cell expressing glypican-3 (GPC-3), comprising the cell according to claim 8. Claim 17 is indefinite in regard to any additional structural element other than the structural limitations of claim 8 on which it depends. In so far that the claim may be directed to an embodiment of T cells comprising the TCR of claim 1 the cell of claim 8 would be a killing agent for a cell expressing GPC-3. Claim 17 would thus appear to be a functional description of the cell of claim 8 itself, and is, thus construed, an intended use claim that provides no additional steps or structure for accomplishing said killing and/or targeting specificity. In so far that the claim is directed to another cell type encompassed by the BRI of “a cell” in claim 8, the claim is indefinite in regard to what additional structural element(s) and/or method step(s) are necessary to achieve the intended functional property of a killing agent for cells expressing GPC-3 recited in claim 17. As the BRI of claim 8 in regard to “a cell” reasonably encompasses any cell known to possibly or reasonably comprise a nucleic acid encoding TCR CDR3 domains, the claim may be directed to a prokaryotic or plant or mammalian or human cell, (for instance, see, Tissot AC, et al. Journal of Immunological Methods. 2000 Mar 6;236(1-2), Fig. 1; MAURER WO2017158116A1 [pp. 31-2 joining ¶]; and Specification [0043]-[0049]). As a bacterial cell and/or plant cell and/or other cell may not be sufficient as a killing agent for cells expressing GPC-3, claim 17 is indefinite with regard to what additional element is providing said killing in embodiments comprising such cells. Thus, claim 17 is indefinite in regard to any additional structural elements or method steps necessary for achieving the recited functional properties of the claim.
In regard to claim 19, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the recited structure is capable of performing the intended use, then it is an inherent property and claim 19 fails to further the claim on which it depends. The phrase "for use in the prevention or treatment of cancer" is an intended use limitation, which does not contain any further structural limitations with respect to claimed prevention or treatment functional properties (see MPEP §2114). In so far that the functional properties rely on some other structure not provided in claim 8, claim 19 is indefinite in regard to the additional structure(s) necessary to achieve the functional limitation of the prevention or treatment of cancer other than the cell of claim 8 itself.
Claims 20, does not positively recite an actual method step. Rather, the claims merely recite an intended use of the composition. Since the claims do not set forth the necessary steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claim 20 is also indefinite in regard to any additional structure necessary for achieving the functional properties of the preventive agent or therapeutic agent for cancer other than the cell of claim 8 itself. Stated another way, claim 20 is indefinite in regard to any additional element implied by "use of" which may denote something other than the cell itself is necessary for the manufacture of a preventive agent or therapeutic agent for cancer. 
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005);Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). See MPEP §2173.05(p) and §2173.05(q).
Appropriate correction is required. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with the claim. 
MPEP 2164.01(a), citing In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), sets out the factors to consider whether experimentation is undue, which include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
In regard to the broadest reasonable interpretation (BRI) of the base claims for claims 16, 19, and 20: The BRI of claim 8 encompasses any cell type (e.g. bacterial, insect, plant, yeast, mammalian, human) of any tissue (e.g. liver, neuronal, hemopoietic, etc.). Although the specification recites preferred embodiments (see [0043]-[0049]), the cell of claim 8 is nowhere limited to any particular cell type, and according to the art cells comprising nucleic acids encoding TCRs may reasonably encompass cells of bacterial or plant or animal origin, see for instance, Tissot (Tissot AC, et al. Journal of Immunological Methods. 2000 Mar 6;236(1-2), Fig. 1) and MAURER (WO2017158116A1 [pp. 31-2 joining ¶]). The BRI of claim 15 broadly encompasses any medicament or pharmaceutical composition that is unlimited in regard to any other substance present in the medicament (see teaching of Enokida, Fig. 3, cited anon). In regard to the subject being treated, claims 16, 19, and 20 are directed to treatment and prevention of cancer and the specification discloses that any mammal may be the target ([0010][18], p. 7 final ¶; [0084]). A 2017 estimation of the number of different mammalian species found approximately 5,800 different species (see section 3.2 ¶1 of Fisher, et al. Ecology and Evolution. 2018 Apr;8(7):3628-35).
Claims 16, 19, and 20 broadly encompass the prevention or treatment of all types of cancer (see, for instance, Specification [0042], [0046], [0084]-[0085]). The state of the art teaches in regard to cancer that it is not one disease, but more than 200. “‘We talk about a “cure” for cancer, but no one would ever use the term “cure” for infectious disease—they would talk about a cure for AIDS or TB or malaria,’ says the Harvard Chan School’s Giovannucci. ‘You have to think about these diseases one by one’ (p. 25¶4 in Drexler, M. Boston: Harvard Public Health; 2019). The genus of all cancers includes cancers associated with a glypican-3 biomarker and those which are not associated with glypican-3 expression. With regard to the instant inventions of claims 16, 19 and 20, Enokida (Enokida T, et al. The Journal of Clinical Investigation. 2021 May 3;131(9)) teaches that cancer-preventive vaccines targeting nonviral antigens, such as tumor-associated antigens and neoantigens, are being extensively tested (Abstract) and involve complex strategies including appropriate selection of the subject who most likely benefits from the prophylactic cancer vaccines, optimization of the vaccine platform itself, combination of vaccine with other compounds, and spreading of vaccine based on proper understanding are essential to maximize the efficacy of vaccines in cancer prevention (Fig. 3). Although the art clearly teaches that the affinity of TCRs significantly contribute to the functional avidity of T cells in vivo, clinical reports also suggest that CDR mutations in TCRs directed against cancer neoantigens were possibly related to patient toxicities (See, Kunert, et al. Frontiers in Immunology. 2013 Nov 8;4: Table 2, Fig. 2, and p. 10 ¶4). Kunert also teaches that preclinical reports suggest the existence of a functional ceiling with respect to TCR affinity and that studies with primary human T cells transduced with affinity-enhanced TCRs directed against specific neoantigens pointed to the existence of an affinity threshold, below which T cell function became compromised (p. 10¶4). Thus, the dosage of the cells (and/or schedule of administration) as well as the affinity of the TCR (determined by the CDRs) is variable and inconsistent in regard to treatment efficacy. Kunert clearly states: “The functional impairment of high avidity T cells in the presence of high levels of antigen, as is often the case in tumors, may be related to enhanced expression of the exhaustion marker PD1 and enhanced activity of its downstream sarcoma homology domain 2 phosphatase” (p.10 ¶4). Furthermore, Kunert taught additional complexities and challenges in determining effective treatment of cancers utilizing T cells comprising affinity-enhanced TCRs including: 1) consideration of critical treatment-related toxicities and a transient nature of tumor regression (Table 2; Fig. 2; ) in regard to the choice for target antigen, consideration of a corresponding minimal or no expression of such an antigen by healthy tissues and the need for preclinical testing confirming that cross-reactive antigens are absent in healthy tissue, and 3) in regard to T cell fitness determining additional T cell co-signaling and selecting T cells with a preferred differentiation stage (p. 10¶5). Applicant’s disclosure is silent in regard to all of these considerations.
Furthermore with regard to glypican-3 (GPC3) expression and cancer/disease, claims 16, 19, and 20 are not limited to diseases or cancers expressing GPC3. The specification discloses treatment or prevention of any type of disease or cancer expressing GCP3 [0084-0085]. Yoshikawa (Yoshikawa T, et al. Cancer Science. 2011 May;102(5):918-25) and Gao (Gao H, et al. Clin Cancer Res. 2014; 20:6418–6428) teach that GPC3 is overexpressed in and/or associated with human hepatocellular carcinoma (HCC). Whereas Li (Li K, et al. Oncotarget. 2016 Jan 19;7(3):2496) states that there have been conflicting reports about the expression of GPC3 in lung cancer. Li reports findings that GCP3 was not expressed in normal lung tissue, was expressed in 3.3% (1 out of 30) of lung adenocarcinoma (LAD) cases, and was expressed in only 63.3% (19 out of 30) of lung squamous cell carcinoma (LSCC) cases (p. ¶1 and Figure 1A–1B). And Chen (Chen C, et l. Cell Biology and Toxicology. 2016 Jun;32(3):169-84) reports that GPC3 is significantly upregulated in a patient (sub)population suffering severe pneumonia-acute respiratory distress syndrome (SP-ARDS; p. 169 and whole document). However Chen also teaches that SP-ARDS may have various etiologies (p. 169, Abstract) and, thus, conceivably could be a comorbidity of patients suffering from lung cancers. Other than these citations and other similar citations, GPC3 (over)expression in specific diseases or cancers was not found in a current search of patent and non-patent literature. Thus, many cancers and diseases are not associated with GPC3 upregulation or over expression of GPC3. A practitioner would have no evidence in support of any expectation for effective treatment or prevention of diseases or cancers with the instant invention wherein the disease or cancer was not associated with GPC3 (over)expression (see Specification [0042], [0046], [0084]-[0085]).
It is generally recognized in the art that biological compounds often react unpredictably under different circumstances (Nationwide Chem. Corp. v. Wright, 458 F. supp. 828, 839, 192 USPQ95, 105(M.D. Fla. 1976); Affd 584 F.2d 714, 200 USPQ257 (5th Cir. 1978); In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970)). The relative skill of the artisan and the unpredictability of the pharmaceutical art are very high. Where the physiological activity of a chemical or biological compound is considered to be an unpredictable art (Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved" (See In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970))), the skilled artisan would have not known how to extrapolate the results provided in the instant specification of transduced PBMCs or iPS cells in cytotoxic T cell assays to the larger and structurally undisclosed and variable genus of (structurally and functionally) different cells and medicaments to necessarily and predictably sufficiently treat and/or prevent an enormous plurality of etiologically and pathologically distinct diseases (i.e. cancers) in the very large genus of mammals, including humans.
Neither the specification nor the claims provide the appropriate means according to cell type, copy number of transduced TCRs/cell, or cell dosage to be administered by a plurality of possible routes of administration (See, for instance, Specification [0086]-[0089]) that would reasonably be expected by the ordinary artisan to necessarily and predictably achieve a clinically meaningful, real-world therapeutic result to treat and/or prevent cancer in any of the possible 5,800 different mammalian species.
If little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a 'specific and useful teaching.' The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." (citations omitted)).
As In re Gardner, Roe and Willey, 427 F.2d 786,789 (C.C.P.A. 1970), the skilled artisan might eventually find out how to use the invention after “a great deal of work”. In the case of In re Gardner, Roe and Willey, the invention was a compound which the inventor claimed to have antidepressant activity, but was not enabled because the inventor failed to disclose how to use the invention based on insufficient disclosure of effective drug dosage.  The court held that “the law requires that the disclosure in the application shall inform them how to use, not how to find out how to use for themselves”.
Perrin (Nature (507): 423-425, 2014) taught that the series of clinical trials for a potential therapy can cost hundreds of millions of dollars. The human costs are even greater (p. 423, col. 1). For example, while 12 clinical trials were tested for the treatment of ALS, all but one failed in the clinic (p. 423, col. 2). Experiments necessary in preclinical animal models to characterize new drugs or therapeutic compounds are expensive, time-consuming, and will not, in themselves, lead to new treatments. But without this upfront investment, financial resources for clinical trials are being wasted and [human] lives are being lost (p. 424, col. 1). Animal models are highly variable, and require a large number of animals per test group. Before assessing a drug’s efficacy, researchers should investigate what dose animals can tolerate, whether the drug reaches the relevant tissue at the required dose and how quickly the drug is metabolized or degraded by the body. We estimate that it takes about $30,000 and 6–9 months to characterize the toxicity of a molecule and assess whether enough reaches the relevant tissue and has a sufficient half-life at the target to be potentially effective. If those results are promising, then experiments to test whether a drug can extend an animal’s survival are warranted — this will cost about $100,000 per dose and take around 12 months. At least three doses of the molecule should be tested; this will help to establish that any drug responses are real and suggest what a reasonable dosing level might be. Thus, even assuming the model has been adequately characterized, an investment of $330,000 is necessary just to determine whether a single drug has reasonable potential to treat disease in humans. It could take thousands of patients, several years and hundreds of millions of dollars to move a drug through the clinical development process. The investment required in time and funds is far beyond what any one lab should be expected to do. (p. 425, col. 2-3). The human costs are even greater: patients with progressive terminal illnesses may have just one shot at an unproven but promising treatment. Clinical trials typically require patients to commit to year or more of treatment, during which they are precluded from pursuing other experimental options (p. 423, col. 1-3).
 As per the instant disclosure applicants have demonstrated that a nucleic acid encoding a specific engineered T cell receptor transduced into human PBMCs and iPS cells [0107],[0111] results in TCR-specific targeting to cells expressing GPC3 peptide or a complex of the peptide and HLA-A molecule (HLA-A24 or HLA-A02) in in vitro cytotoxic cell assays (see Examples 4 and 5). Applicant surmises that due to the aforementioned T cell receptor specificity, engineered T cells can impart cytotoxic activity in vivo, and therefore, be useful for the prevention or treatment of a disease expressing GPC3 (e.g. cancer) (see [0085],[0112],[0115]). However applicant has provided no guidance to practice any particular route of administration, dosage administered, schedule of administration, type or etiology of cancer, age or gender (or species) of mammalian recipients, and/or stage or type of cancer (or disease) to which administration would result in effective treatment or prevention of cancer (or disease). Applicant merely speculates effectiveness based on the biologically relevant observation of in vitro cytotoxic cell assay data provided.
The instant portion of the invention for the prevention or treatment of cancer, as claimed, falls under the "germ of an idea" concept defined by the CAFC. The court has stated that "patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be workable". The court continues to say that "tossing out the mere germ of an idea does not constitute an enabling disclosure" and that "the specification, not knowledge in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement". (See Genentech Inc v. Novo Nordisk A/S 42 USPQ2d 1001, at 1005). The claimed intended use of any cell and any medicament comprising said cell that merely requires the presence of a nucleic acid molecule encoding the TCR of claim 1 within said cell for the prevention or treatment of any cancer (or disease) at any dose in any mammal constitutes such a "germ of an idea".
The courts have stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in patent application. 27 USPQ2d 1662 Exparte Maizel. In the instant case, in view of the lack of guidance, working examples, breadth of the claims, the level of skill in the art and state of the art at the time of the claimed invention was made, it would have required undue experimentation to make and/or use the invention as claimed.
Further, the examiner holds that the predictability or unpredictability of any method for theoretically preventing cancer would be wildly variable for the various types of cancers that a practitioner might want to prevent using a viral-vectored system and/or adoptive T cell therapies. A skilled artisan would have no expectation of treating or preventing cancer with the disclosed invention if for instance the cancer was not associated with glypican-3 expression. Furthermore, although the applicant provides limited evidence for targeting peptide/HLA combinations with the instant invention, the applicant does not provide any evidence, nor is any known by the examiner, for the breath of the claim of a method for preventing or treating all cancers in all subjects in need thereof. Therefore, the quantity of experimentation necessary to make and/or use the invention, as claimed, is insufficient to enable the invention.
Furthermore, because "prevention of cancer” by the use or administration of an active compound cannot be objectively measured or achieved with any certainty, coupled with a lack of guidance and direction provided by the instant disclosure, a skilled artisan could not practice the invention commensurate with the full scope of the claims without undue experimentation. 
Claims 16, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to the limitations of claims 16, 19, and 20, wherein the medicament according to claim 15, or the cell according to claim 8, has intended use in preventing or treating cancer, applicant has not provided any evidence or guidance in support of any particular route of administration, dosage administered, schedule of administration, type or etiology of cancer, age or gender (or species) of mammalian recipients, and/or stage or type of cancer (or disease) in which administration would be effective in prevention or treatment of cancer (or disease). Applicant merely speculates effectiveness based on the biologically relevant observation of in vitro cytotoxic cell assay data provided (See Examples 4-5 and p. 57¶2).
As presented above, applicant’s disclosure is silent in regard to the complex considerations required to determine the efficacy of nonviral vaccines and affinity-enhanced TCRs and lacks adequate written description in support of any elements adequate for prevention or treatment of cancer other than identification of affinity-enhanced TCRs in vitro. Thus, in as far as the functional limitation is not inherently provided by the recited TCR structure of the claim, the claim lacks adequate written description for the functional language of preventing or treating cancer.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FRIEDMAN (WO2015188119A1, PCT filed 15 JUN 2015; Publ. 10 DEC 2015): teaches compositions comprising an immune effector cell genetically modified with a vector comprising a promoter operably linked to a polynucleotide encoding an engineered TCR or CAR used in the treatment of cancers and liquid tumors, including but not limited to leukemia, including acute leukemia (e.g., ALL, AML, and myeloblasts, promyelocytic, myelomonocytic, monocytic and erythroleukemia), chronic leukemias (e.g., CLL, SLL, CML, HCL), polycythemia vera, lymphoma, Hodgkin's disease, non-Hodgkin's lymphoma, multiple myeloma, Waldenstrom's macroglobulinemia, and heavy chain disease, wherein engineered TCRs target GPC3 (p. 9; and p. 81).
Perro (Perro M, et al. Gene therapy. 2010 Jun;17(6):721-32) teaches that a combination of lentiviral TCR gene transfer together with IL15/IL21 stimulation can efficiently redirect the antigen specificity of resting primary human T-cells and generate multi-functional T-cells (Abstract).
Lei (Lei F. Development of a T cell based cancer immunotherapy by using the induced pluripotent stem cell. Dissertation; 2013) teaches  that iPS cells were suitable to be engineered to become tumor antigen-specific CTLs. Also, iPS-derived, antigen-specific CTLs were able to control tumor growth in an animal model. But Lei teaches that this (successful treatment) is only just a start, stating: “To finally put this idea into reality, tremendous efforts from all aspects are still required. And, although this process will be also winding and labor-consuming, with the fast-accumulating knowledge in both immunology and cancer biology, it is believed that a comprehensive, personalized cancer immunotherapy by using iPS cells will be available in near future” (p. 11).
Conclusion
Claims 8-10, 13-14, 16-17, and 19-20 are rejected. Claim 15 is objected to. Claims 1, 3, 5-7, and 11-12 are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                          
/KEVIN K HILL/Primary Examiner, Art Unit 1633